DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 6/24/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 102/103 have been fully considered and are persuasive. Specifically, the claims have been amended to contain new issues that overcome the previous rejections.  The new issue being  a controller configured to apply electrical current across the anode and cathode and to mitigate generation of hydrogen gas within the electrochemical cell. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using newly applied reference, Fraim U.S. Publication 2015/0307371 A1. Claims 33 and 34 are new. This action is final necessitated by amendment. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “andthe” in line 8, should be “and the”.  Also, “furthercomprising” should be “further comprising” in claim 11 line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 10, 13, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann U.S. Publication 2007/0074975 (entire disclose), further in view of Fraim U.S. Publication 2015/0307371 A1(see entire disclosure).
Regarding claim 1, and 33-34, Buschmann teaches an electrochemical cell (para [0044], electrolytic apparatus comprising: a first chamber (figure 2 element 202; para [0048], anolyte chamber 202 having an inlet (figure 2 elements 240; para [0059), the anolyte chamber inlet 240 and an outlet figure 2 element 242; para (O060], the anolyte chamber outlet 242; an anode disposed within the first chamber (figure 2 element 208; para (0048), anode 208; a second chamber figure 2 element 206; para (0048], catholyte chamber 206 having an inlet figure 2 element 246; para [0059], the catholyte chamber inlet 246) and an outlet figure 2 element 244; para [0060], catholyte chamber outlet 244; a cathode disposed within the second chamber figure 2 element 210; para [0048], cathode 210; and at least one ionic connection between the first chamber and the second chamber (figure 2 elements 204,212,214; para [0048], a first membrane 212, a central chamber 204, a second membrane 214’), the ionic connection constructed and arranged to prevent liquid electrolyte in the first chamber from mixing with liquid electrolyte in the second chamber para [0053], The central chamber 204 serves to prevent anions (i.e. chloride or bromine in the catholyte chamber 206 from migrating to the anolyte chamber 202 to form unwanted products, the first chamber and the second chamber arranged in parallel and positioned remotely from each other see figure 2, showing first chamber 202 and second chamber 206 arranged in parallel yet positioned remotely from each other, separated by third chamber 204.
The reference differs in that it does not disclose a controller configured to apply an electrical current across the anode and cathode and to mitigate generation of hydrogen gas within the electrochemical cell
However, the Fraim U.S. Publication 2015/0307371 A1 reference does disclose (0033) a  controller is provided for switching and regulating the voltage and current to the electrodes. Preferably, the polarity of the electrodes can be reversed at controlled intervals (periodic). Electrolysis of the fluid takes place at the cathode and anode, wherein at the cathode the hydrogen gas can be liberated generating hydroxide group and raising the pH of the water locally. The formation of OH- radical at the cathode reacts with the organic and inorganic compounds to accelerate the oxidation reaction. The reversal is known to mitigate hydrogen production as well as pH adjustment. This could be considered a prevention of hydrogen gas generation. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Buschmann reference and use the current control, such as in the Fraim reference, since it would yield the expected result of increased oxidation control.
Regarding claim 2, Buschmann further teaches the ionic connection (figure: 2 elements 204,212,214; para [0048), 'a first membrane 212, a central chamber 204, a second membrane 214') comprises at least one ion permeable membrane (para [0052], ‘The anode and cathode membranes 212,214 are preferably polymeric cation exchange membranes’).
Regarding claim 3, Buschmann further teaches the ion-permeable membrane is a selectively permeable to monovalent ions (para [0089], ‘The polymer electrolyte membrane (PEM) used was... somewhat selective for protons (H+ )').
Regarding claim 6, Buschmann teaches the liquid electrolyte in the first chamber and the liquid electrolyte in the second chamber have different compositions (para [0059], Suitable catholyte electrolytes include halide solutions. sea water, the anolyte feed stream 270 comprises an inert electrolyte dissolved in water. Examples... sodium sulfate, potassium sulfate, sodium phosphate (pg. 11 Table 1).
Regarding claim 7, Buschmann teaches the liquid electrolyte in the first chamber and the liquid electrolyte in the second chamber have different salinities (pg. 11 Table 1).
Regarding claim 8, Buschmann teaches the first chamber further comprises a recirculating channel extending between the outlet of the first chamber and the inlet of the first chamber (para [(0137), Each chamber of the cell was plumbed into a reservoir and the reservoir contents circulated through the cell).
Regarding claim 10, Buschmann teaches the first chamber further comprises a recirculating channel extending between the outlet or the second chamber and the inlet of the second chamber (para [0137], each chamber of the cell was plumbed into a reservoir and the reservoir contents circulated through the cell’).
Regarding claim 13, Buschmann teaches a water treatment system (para [0071], the described methods and apparatus may be used to clean bilge and ballast water from a ship') comprising said electrochemical cell in fluid communication with a source of water (para [0072], ‘catholyte feed stream 260 comprises filtered ballast (seawater or freshwater)') and a source of an oxidant (para [0060]. ‘Oxygen in the catholyte feed stream 260'), and constructed and arranged to electrochemically generate H202 from the water (para [0048]. An apparatus for on-site production of hydrogen peroxide’; para (0072], the peroxide containing solution in the catholyte exit stream 262 sterilizes and/or purifies the ballast bilge water).

Claim(s) 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann in view of Fraim as applied above to claims 2 and 8, further in view of  Anzai JP 2008144262A.
Regarding claims 4-5, Buschmann in view of Fraim does not teach the resistance per area of the ion permeable membrane is 0.1 Ω/mm2 or less. 
However, the Anzai reference dose disclose Table 1, the ion-permeable membranes of Examples 1 to 3 all had a membrane resistance of 1.00 Ωcm2 (0.01Ω) or less, whereas the ion-permeable membrane of Comparative Example 1 corresponding to Japanese Patent No. 2607734 The diaphragm had a membrane resistance of 6.02 Ωcm2 . In particular,  the ion permeable membranes  of Example 1 and Example 3 containing FAP and CaF2 had a very low film resistance of 0.400 Ωcm2 or less. The membrane has the benefit of maintaining  high purity (English description ). The section  labeled advantageous effects discloses the ion permeable membrane of the present invention increased hydrophilicity, so that the electrical resistance in the membrane can be reduced. Reduction of power consumption and improvement of electrolysis efficiency are achieved. In addition, oxygen generated on the anode side is not mixed with hydrogen generated on the cathode side of the ion-permeable diaphragm, and there is no possibility that the hydrogen production efficiency is reduced.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Buschmann in view of Fraim references and use a membrane such as one disclosed in the Anzai reference that is 0.01Ω or less, since the reference discloses it would yield the added benefit of improvement of electrolysis efficiency.
There still exist the difference in that the Anzai reference does not disclose the resistance per unit area. However, this simply amount to sizing the membrane.  It is well within the ordinary skill of one in the art to size a membrane for use in electrolysis cell and in general.  This amount to the sizing of a filter. It would be clear the membrane should fit he cell.  A larger membrane would be useful in larger cells with increased throughput, and smaller membranes would be useful in smaller cells with less throughput. Therefore, the size of the membrane is a result effect variable and also an obvious matter of design choice. 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Buschmann in view of Fraim use ion permeable membrane that is 0.1 Ω/mm2 or less, similar to disclosed in the Anzai reference, since sizing of the membrane would be an obvious matter of design choice of a result effective variable, wherein such variables have been held that wherein the general condition exist in the prior art, it is within the routine skill of one in the art to find or discover the workable or optimum size of the membrane for the expected result of provided the desired membrane to the cell.
Regarding claim 9, Buschmann in view of Fraim in view of Anzai references do not teach that the second chamber is a single-pass chamber.
One of ordinary skill in the art would recognize that more passes would increase the treatment while less passes would decrease the treatment. It is within the ordinary skill of one in the art to determine the desired amount of treatment. The number of passes is a result effective variable. 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Buschmann in view of Fraim in view of Anzai references and configure the chamber so as to only include one pass, since it has been held that wherein the general conditions exist it is within the ordinary skill of one in the art to find the  optimum or workable ranges and in the case for the expected result of decreased flow and treatment time. 

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann in view of Fraim as applied above to claim 1, further in view of US 2002/0134687 A1 to Nakajima et al (hereinafter 'Nakajima’).
Regarding claim 11, Buschmann in view of Fraim teaches the electrochemical cell of claim 1. Buschmann does not teach a shared electrolyte channel which splits into a first channel fluidly connected to the first chamber and a second channel fluidly connected to the second chamber.
Nakajima teaches an electrochemical cell para [0028], the electrolytic cell') comprising a shared electrolyte channel which splits (para [0042], the main stream of the seawater is branched’; para {0047], seawater ... supplied to the anode chamber’; para {0048], ‘seawater ... supplied to the cathode chamber’) into a first channel fluidly connected to the first chamber (para [0047], seawater... supplied to the anode chamber’; Figure 2, depicting a first fluid pathway (bottom path) connected to the anodic chamber) and a second channel fluidly connected to the second chamber (para [0048], ‘seawater... supplied to the cathode chamber’; Figure 2, depicted a second fluid pathway (top path) connected to the cathodic chamber). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cell of Buschmann in view of Fraim by supplying electrolyte via a single shared channel that splits, as taught by Nakajima, since the Nakajima reference discloses the arrangement to have the expected result of providing an effective electrolytic cell.
Regarding claim 14, Buschmann in view of Fraim teaches the electrochemical cell of claim 1, and Buschmann further teaches a seawater treatment system comprising said electrochemical cell in fluid communication with a source of seawater (0059).
 Buschmann does not teach that the cell is constructed and arranged to electrochemically generate NaOCl from the seawater.
 Nakajima teaches a seawater treatment system (para [0020], ‘hydrogen peroxide and a hypohalide are produced on-site ... to treat seawater’) comprising an electrochemical cell (para [0015], 'FIG 1... illustrating the electrolytic cell employable in the process'; para [0028], ‘Jn the electrolytic cell for use in the process of the invention, a hypohalide and hydrogen peroxide are produced on the anode chamber side and on the cathode chamber side, respectively in fluid communication with a source of seawater (para [0042], the main stream of the seawater is branched’; para {0047], seawater... supplied to the anode chamber’; para (0048], ‘seawater... supplied to the cathode chamber’) and constructed and arranged to electrochemically generate NaOCl from the seawater (para (0050)-(0052], 'The chloride ion (CI-) in the seawater thus supplied is then anodically oxidized to hypochlorous ion (CIO-) ... the anode chamber produces an aqueous solution of hypochlorous acid’; one of ordinary skill in the art would recognize that this is equivalent to producing NaOCl since the electrolyte (seawater) is known to contain Na+). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Buschmann in view of Fraim by constructing and arranging the cell to generate NaOCl, since electrolytic cells are well known to have several intended uses and it would be obvious to use the device for a known use, in this case for the expected result of separation of the NaCl. 

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann in view of Fraim as applied above to claim 1, in view of US 2016/0024669 A1 Jackson.
Regarding claim 12, Buschmann in view of Fraim teaches the electrochemical cell of claim 1, but does not teach housings. 
Jackson teaches an electrochemical cell (para [0032], 'electrolyzer reactor 10') wherein the first chamber (figure 1 element 130; para [0033], ‘first metallic mesh 120 {e.g., serving as an anode for the reactor)’; para (0034], ‘first reaction volume 130 ... encloses the first metallic mesh 120') is disposed within a first housing (figure 1 element 132; para {0034], ‘first reaction volume 130 is defined by a first housing 132') and the second chamber (figure 1 element 150; para (0033], ‘second metallic mesh 140 (e.g., serving as a cathode); para (0034], ‘second reaction volume 150') is disposed within a second housing separate from the first housing (figure 1 element 152; para (0034], 'second reaction volume 150 is defined by a second housing 152').  The configuration is known and it is an obvious matter of design choice since the Jackson reference discloses it to be an effective electrolytic reactor, and therefore, obvious to choose.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Buschmann in view of Fraim by encapsulating the first and second chambers in housings, as taught by Jackson, since it is an obvious design choice that would provide the expected result of providing an effective electrolytic cell. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774